Citation Nr: 0816010	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-17 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of zero 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to March 
1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a December 2004 
rating decision of the VA Regional Office in St. Petersburg, 
Florida that granted service connection for bilateral hearing 
loss, rated zero percent disabling.  The veteran appeals for 
higher initial disability evaluation.  Therefore, analysis of 
this issue requires consideration of the rating to be 
assigned from the date of service connection. See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The veteran and his spouse presented testimony on personal 
hearing in February 2008 before the undersigned Veterans Law 
Judge sitting at St. Petersburg, Florida.  The transcript is 
of record.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. VA will notify the appellant if further action is 
required.


REMAND

Review of the record discloses that the veteran has not been 
provided notice of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) with 
respect to the issue on appeal.  The VCAA and its 
implementing regulations require that VA provide notice to 
claimants regarding information needed to complete an 
application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim. See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

For an increased-compensation claim, 38 U.S.C.A. §  5103(a) 
(West 2002 & Supp. 2007) requires at a minimum that the 
Secretary notify the claimant that to substantiate a claim, 
the claimant must provide or ask the Secretary to obtain 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life. Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  Additionally, the 
claimant must be notified that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The Board points out that as the 
RO has not sent any VCAA notice letter to the veteran, he has 
not been informed by letter of the specific rating criteria 
necessary for entitlement to a higher disability evaluation 
in this regard.  Accordingly, the case is remanded in order 
to comply with the statutory requirements of the VCAA and 
Vasquez-Flores.

The veteran testified on personal hearing in February 2008 
that the symptoms associated with his service-connected 
bilateral hearing loss have increased in severity and are 
more severely disabling than reflected by the currently 
assigned disability evaluation.  Review of the record 
discloses that the appellant was most recently evaluated for 
VA compensation purposes in April 2007 and was fitted for 
hearing aids the following month.  At the hearing, the 
veteran indicated his desire for a current VA audiology 
examination. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran alleges that his 
service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment. See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997).  Although it has been less than 
two years since the most recent VA compensation evaluation, 
since the case is being remanded for other reasons, the Board 
will accede to the request for a current VA examination to 
determine the current status and degree of service-connected 
bilateral hearing loss.



Accordingly, the case is REMANDED for the following actions:

1.  Review the claims files and 
ensure that all actions required 
by the Veterans Claims Assistance 
Act of 2000 (VCAA) are completed.  
In particular, the RO should 
ensure that the notification 
requirements and development 
procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007); 
and the Court's holdings and the 
relevant criteria in 
Vazquez-Flores and Quartuccio are 
fully met and complied with as 
outlined above.

2.  The veteran should be 
scheduled for a VA audiology 
examination, to include an 
audiometric evaluation, to 
ascertain the extent of current 
bilateral hearing loss.  The 
claims file must be made available 
to the physician designated to 
examine the veteran.

3.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).  If he fails to appear for 
the evaluation, this fact should 
be noted in the file.

4.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
representative should be provided 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

